E                       ENElRAI.
                        F TEXAS




Honorable Byron L. McClellan   opinion No. WW-1446
District Attorney
52nd Judicial District         Re:   Whether a retired district
Box 46                               judge as defined by Section
Gatesville, Texas                    5a, Article 200a of Vernon's
                                     Civil Statutes, as amended,
                                     is entitled to receive the
                                     per diem allowance -authorized
                                     in Section 2a (4) of said
Dear Mr. McClellan:                  Article 200a.
          This opinion is supplementary to our opinion No. WW-
1422, dated August 24, 1962, wherein we held that a retired
district judge Is entitled to the per diem allowance'provided
for in the 1961 amendment to the Administrative Judicial Districts
Act, Article 200a, Vernon's Civil Statutes,
          Your most recent question concerns the correctness of
that part of the opinion that, in order to qualify for the per
diem, the judge must have been assigned to hold court "outside
the district and out of the county" wherein he resides. More
specifically, must the retired judge go outside his "district"
as well as his county in order to qualify.
          Having determined that Section 2a (4) of the Act is
for the benefit of both "retired" and "active" judges, then the
circumstances under which per diem is allowed, as set forth in
the Section, apply equally to both classes of judges.
          As we so stated in our first opinion, a retired judge
has no "district" but for the reasons stated therein, we held
that his place of'resldence determines both his county and his
"district' for the purposes of the Act,
          In order to receive the per diem{ Section 2a (4) says
the judges must be required to hold court '. . .outslde their
own districts and out of their ownscounties. . .' Two clearly
definable geographical areas are mentioned, to wit: a district
and a county, joined by the word "and." Thus, the Legislature
in defining the circumstances of the grant has specified two
conditions and used the conjunctive "and" requiring a simultaneous
existance of the two conditions..
Hon. Byron L. McClellan, p ag e 2 (~~-1446)


          We find nothing ambiguous in that portion of the
statute quoted above. It seems clear that the Legislature
intended for the judge to be serving both outside his county
and outside his district in order to receive the additional
per diem allowance. Where the language of a statute is unam-
biguous, and the meaning is clear, the statute must be accorded
the effect of Its terms. Generally, the word "and" used in a
conjunctive sense is never Interchangeable with the word "or"
used in the disjunctive sense.
          For an almost Identical situation wherein the Texas
Supreme Court ruled on the use of the words "and" and "or", see
Board of Insurance Commissioners v. Guardian Life Ins.Co., 142
?ex. b30, 160 S.W.2d VOb (1944).

                      SUMMARY
          A retired district judge, as defined In Section
     5a, of Article 200a, Vernon's Civil Statutes, who,
     under the provisions of said Article Is required to
     hold court outside the district, and out of the county
     wherein he resides, Is entitled to the per diem al-
     lowance as provided in Section 2a (4) of said Article.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas
                                        1           A
                              By:

SJ:mkh                              Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert,.Chairman
Morgan Nesbitt
Frank Booth
Charles Lind
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore